NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



CITY OF DUNEDIN CODE                             )
ENFORCEMENT BOARD,                               )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4401
                                                 )
ARL & IL REVOCABLE TRUST,                        )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed June 5, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pinellas County; sitting in its appellate
capacity.

Jay Daigneault of Trask Daigneault, LLP,
Clearwater, for Petitioner.

Jared M. Krukar and Dineen Pashoukos
Wasylik of DPW Legal, Tampa, for
Respondent.



PER CURIAM.

               Denied.

LUCAS and SMITH, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.